          Case 1:19-cv-10506-AT Document 47 Filed 02/12/20 Page 1 of 5

                             Kasell Law Firm
                                                                             February 12, 2020

Hon. Analisa Torres
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St., Courtroom 15D
New York, NY 10007-1312

       Re: Pre-motion Letter in Anticipation of Motion to Dismiss of the
       Pretrial Conference in Hyman v. Fabbri et al., No. 19 Civ. 10506

Judge Torres:

I am counsel for Defendants in the above-captioned action. Pursuant to Rule III.A of
this Court’s Individual Rules, I submit this pre-motion letter setting forth the grounds
for Defendants’ motion to dismiss for insufficient process, Fed. R. Civ. P. 12(b)(4), as
well as insufficient service of process, Fed. R. Civ. P. 12(b)(5).

Plaintiff’s summons is fundamentally defective as it commands Defendants to answer
the complaint, a document without legal effect once it was superseded by the amended
complaint. This is an error that Plaintiff could have easily fixed but did not. Plaintiff also
failed to exercise due diligence in effectuating personal service on Defendants or another
suitable person before using nail-and-mail alternative service. Finally, Plaintiff
otherwise failed to comply with New York law in providing the proper affidavits in time.

                              The Summons is Defective

In this case, “process” consists of Plaintiff’s summons and complaint.1 Motions to
dismiss based on the process, as opposed to the service of process, are properly brought
under Rule 12(b)(4) of the Federal Rules of Civil Procedure. See 5A Charles Alan Wright

1
 “Process” is a hoary term that refers to the initiating papers such as the summons and
complaint, a summons with notice (under New York law, CPLR § 304), a writ, or a
petition (e.g., a petition to compel arbitration). Cf. Wayman v. Southard, 10 Wheat. (23
U.S.) 1 (1825) (Congress had delegated to the courts the power to prescribe judicial
procedure in a case that arose because the marshal had followed Kentucky procedures.)
(Marshall, C.J.); McBratney v. Usher, 15 F. Cas. 1215, 1 Dill. 367 (Cir. 1870).

                       1038 Jackson Avenue #4 • Long Island City, NY 11101
                                     Phone: 718.404.6668
                               Email: David@KasellLawFirm.com
                                                                                             1
         Case 1:19-cv-10506-AT Document 47 Filed 02/12/20 Page 2 of 5

                            Kasell Law Firm
& Arthur R. Miller, Federal Practice and Procedure § 1353 (2d ed. 1990). Plaintiff filed
her summons in New York state court on September 6, 2019. Plaintiff then filed her
complaint. Six days later, Plaintiff filed an amended complaint. It is well-established
that an amended complaint supersedes the original complaint. See Chalasani v.
Neuman, 64 N.Y.2d 879 (1985) (appeal was moot upon amendment). Plaintiff never
filed an amended summons, however.

An amended complaint invalidates documents related to the original complaint. For
example, “[s]ince an amended complaint supplants the original complaint, it would
unduly prejudice a defendant if it were bound by an original answer when the original
complaint has no legal effect.” R&G Brenner Income Tax Consult. v. Gilmartin, 166 A.D.
3d 685 (N.Y. App. Div. 2018) (quotations marks and citation omitted).

So, too, in this case the amended complaint invalidated the summons. The summons
erroneously instructs Defendants to answer the complaint, a document that has no legal
force. Indeed, any answer to the current summons will have no legal effect.

Plaintiff simply failed to amend the summons even though this could have easily been
done under CPLR § 305(c) without permission of the court prior to service (a practice
common in New York). Plaintiff seemingly concede that the summons is erroneous in its
filing submitted yesterday at less than seven minute to midnight (Dkt. #46 at 8-11) but
argue that (1) this mistake is “technical” and (2) can easily be amended.

The first argument lacks merit because instructions on what document to answer -- just
like the date of a hearing or which court the complaint was initiated in -- are
fundamental. A summons simply may not contain directions that are likely to confuse or
mislead a defendant (such as the correct return date) particularly because summons are
served on defendants before their attorneys have appeared. Indeed, summons should be
clear so that pro se defendants will understand how to respond.

The second argument overlooks (perhaps purposefully) that Plaintiff has failed to move
to amend the summons at any point in this litigation but, instead, seek to file the same
Summons on Defendants. Even the Order to Show Cause does not allow for an
amendment. The fact that Plaintiff has failed to move to amend the summons likely
reflects her counsel’s knowledge a summons that is jurisdictionally defective fails to toll



                      1038 Jackson Avenue #4 • Long Island City, NY 11101
                                    Phone: 718.404.6668
                              Email: David@KasellLawFirm.com
                                                                                         2
          Case 1:19-cv-10506-AT Document 47 Filed 02/12/20 Page 3 of 5

                             Kasell Law Firm
the statute of limitations pursuant to CPLR § 203 (b)(5). See, e.g., Kaplan v Manoli, 100
A.D.2d 928, aff’d 64 N.Y.2d 849 (1985).

Serving a jurisdictionally defective summons does not commence an action. The statute
of limitations continues to run. If the case is dismissed because of the defect and time
has expired, the action is time-barred. See Wells v. Mt. Sinai Hospital, 196 A.D.2d 749
(N.Y. App. Div. 1993).

In sum, because the summons is defective, this Court does not have jurisdiction over
Defendants. Defendants previously raised this argument in their opposition including
the fact that Plaintiff has the burden of proving jurisdiction. Thus, the Court should
dismiss the Complaint under Rule 12(b)(4) of the Federal Rules.

Plaintiff Failed to Exercise “Due Diligence” Before Relying on Nail-and-Mail

The action should also be dismissed for failure to properly serve the process under Rule
12(b)(5) of the Federal Rules. It is well-established that service is invalid if defendant is
not served in accordance with federal or state law, even if defendant concedes that it
received actual notice. See Macchia v. Russo, 67 N.Y.2d 592 (1986); see also Dkt. #36.
“[A]ctual notice of the suit does not cure this defect, since notice received by means
other than those authorized by statute cannot serve to bring a defendant within the
jurisdiction of the court.” United States v. Thompson, 921 F. 3d 82, 87 (2nd Cir. 2019);
see also Raschel v. Rish, 69 N.Y.2d 694, 697 (1986) (“it is irrelevant that defendant may
have actually received the documents”).

Under the Federal Rules, proof of service “must be by the server’s affidavit.” Fed. R. Civ.
P. (l)(1). Plaintiff has filed three sets of affidavits: (1) the “October Affidavits,” (2) the
“December Affidavits,” and (3) the “February Affidavits.” See Exhibit 1 attached (listing
affidavits filed). In addition, yesterday, Plaintiff filed two declarations on the day that
Plaintiff’s Reply Memorandum of Law in Support of the Order to Show Cause for
Default was due.

Plaintiff has long been aware that Defendants contended they had not been served as
required under New York law. Indeed, on December 23, 2019, Defendants wrote to the
Court: “Defendants have not failed to defend but rather are in the process of attempting
to negotiate a proposed scheduling order on Defendant’s anticipated motion to dismiss


                       1038 Jackson Avenue #4 • Long Island City, NY 11101
                                     Phone: 718.404.6668
                               Email: David@KasellLawFirm.com
                                                                                            3
          Case 1:19-cv-10506-AT Document 47 Filed 02/12/20 Page 4 of 5

                            Kasell Law Firm
in light of the Initial Conference scheduled for January 21, 2020 at at 10:40 a.m. (Dkt.
#5).” Dkt. #7. Rather than submit a joint-proposed briefing schedule, or accept the
Court’s suggestion to move for alternative service, which was prompted by Defendants’
assertion of improper service (Dkt. #8), Plaintiff rushed for on an order to show cause.
Any argument that Defendants “waived” this argument is without merit.

The fact that Plaintiff continues to file declarations in support of proper service (Dkt.
##43-45) demonstrates their complete awareness that the initial affidavits were
insufficient. These most recent declarations are insufficient not only because the facts
still fail to show due diligence but also because “proof of such service shall be filed with
the clerk of the court designated in the summons within twenty days of either such
affixing or mailing, whichever is effected later.” CPLR § 308(4). Even if the declaration
showed “due diligence,” it was filed an astounding 125 days after the mailing. Plaintiff
has not complied with CPLR § 308(4), the only section that allows for nail-and-mail.

As the Second Department recently held, “the requirement that an affidavit of service be
filed within 20 days of the delivery or mailing . . . serves an important function. Timely
filing of the affidavit of service is designed to give notice as to the plaintiff's claim of
service and permit the defendant to calculate the time to answer.”Estate of Perlman v.
Kelley, 175 A.D. 3d 1249 (N.Y. App. Div. 2019); see also Howard v. Klynveld Peat
Marwick Goerdeler, 977 F. Supp. 654, 660 (S.D.N.Y. 1997) (holding “service under
Section 308(2) [a similar provision] is ineffective where a plaintiff does not file proof of
service with the clerk within twenty days of the date on which the process server mailed
the summons and complaint.”).

Any extension of the time to serve process would prejudice Defendants. “It is common
knowledge that New York’s application of statutes of limitations is defendant-oriented.”
Jay C. Carlisle II, Recent Statute of Limitations Developments in the New York Court of
Appeals, 30 Pace Law Review 1158, 1158 n.6 (2010) (citation omitted). “Repose seems to
be the paramount policy consideration in New York.” Id. at 1159.

Defendants’ motion will argue that Plaintiff had three years to file a proper summons
and complaint. Plaintiff waited until six days before the end of the statute of limitations
and then amended the complaint without amending the summons. Plaintiff then utterly
failed to exercise due diligence or otherwise provide the court with sufficient or timely
affidavit to serve in time. Plaintiff offers no justifiable excuse for such conduct.


                      1038 Jackson Avenue #4 • Long Island City, NY 11101
                                    Phone: 718.404.6668
                              Email: David@KasellLawFirm.com
                                                                                          4
Case 1:19-cv-10506-AT Document 47 Filed 02/12/20 Page 5 of 5

                Kasell Law Firm

                                                                    Repectfully,

                                                                 /s/Davi Kasel

                                                              David Kasell, Esq.
                                                                Kasell Law Firm
                                                  1038 Jackson Avenue, Suite 4
                                               Long Island City, New York 11101
                                                                 (718) 404-6668




          1038 Jackson Avenue #4 • Long Island City, NY 11101
                        Phone: 718.404.6668
                  Email: David@KasellLawFirm.com
                                                                              5
